IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 97-60688
                          Conference Calendar



FREDDIE SIGERS,

                                      Plaintiff-Appellant,

versus

STEVE PUCKETT,
                                      Defendant-Appellee.


                         ---------------------

          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:96-CV-199GR

                         ---------------------

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Mississippi state prisoner Freddie Sigers, #59682, appeals

the district court’s summary judgment dismissal of his civil

rights complaint filed pursuant to 42 U.S.C. § 1983.     Sigers’s

failure to identify any error in the district court’s legal

analysis or its application to his lawsuit “is the same as if he

had not appealed that judgment.”     Brinkmann v. Abner, 813 F.2d
744, 748 (5th Cir. 1987).

     *
        Pursuant to, 5TH CIR. R. 47.5 the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60688
                               - 2 -

     Sigers’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.   The dismissal of this appeal for frivolousness counts as a

third strike for purposes of 28 U.S.C. § 1915(g).   Therefore,

Sigers may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

§ 1915(g).

     APPEAL DISMISSED. 5TH CIR. R. 42.2. SANCTION IMPOSED UNDER 28

U.S.C. § 1915(g).